___________

     No. 95-3683
     ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
     v.                                  *
                                         *
Enrique Manjarrez-Padilla, also          *
known as Paco, also known as             *
Francisco Mendoza,                       *
                                         *
              Appellant,                 *

     ___________                             Appeals from the United States
                                             District Court for the
     No. 95-3685                             Western District of Missouri.
     ___________

United States of America,                *                [UNPUBLISHED]
                                         *
              Appellee,                  *
                                         *
     v.                                  *
                                         *
Ramon Godoy Galindo,                     *
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     May 16, 1996

                           Filed:   June 11, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Enrique     Manjarrez-Padilla,     Ramon     Godoy     Galindo,   and   others
transported various controlled substances from California to Kansas City,
Missouri, and distributed them between March 1993 and
December 1994.    Based on pleas of guilty, both were convicted on drug
charges and Manjarrez-Padilla was convicted on a firearms charge.               In this
consolidated appeal, each defendant appeals his sentence.           For the reasons
set forth below, we affirm as to Galindo's appeal, and remand Manjarrez-
Padilla's firearm conviction for further consideration.


MANJARREZ-PADILLA


     Manjarrez-Padilla      pleaded   guilty    to   conspiracy     to     distribute
marijuana, cocaine, and methamphetamine, in violation of 21 U.S.C. §§
841(a)(1) and 846, "using" a firearm during and in relation to a drug
trafficking offense, in violation of 18 U.S.C. § 924(c), and criminal
forfeiture, in violation of 21 U.S.C. § 853.           In the plea agreement the
government agreed to file substantial-assistance departure motions under
U.S.S.G. § 5K1.1, p.s., and 18 U.S.C. § 3553(e), if deemed appropriate.
The plea agreement also provided that the district court could not reduce
Manjarrez-Padilla's sentence below seven years (84 months).                At the May
1995 plea hearing, the district court accepted Manjarrez-Padilla's plea of
guilty to the section 924(c) charge pursuant to the government's assertion
it could prove the firearm was found near a scale and drug proceeds.


     At Manjarrez-Padilla's October sentencing hearing, the court granted
the government's previously-filed substantial-assistance motion under
section 5K1.1 for the drug offense, and its motions under sections 5K1.1
and 3553(e) for the firearm offense.         As to the drug offense, the court
departed   downward   to   the   statutory   mandatory    minimum    and    sentenced
Manjarrez-Padilla to 120 months imprisonment.          As to the firearm offense,
the court sentenced Manjarrez-Padilla to 60 months imprisonment; the court
departed   downward   by   ordering    the   firearm     sentence    to    be   served
concurrently--rather than consecutively--to the drug sentence.              The court
sentenced Manjarrez-Padilla to a total of five years




                                       -2-
supervised release.


     On appeal, appointed counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967).              The Anders brief suggests that pursuant
to the plea agreement, Manjarrez-Padilla could not be sentenced to more
than 84 months imprisonment.        Although granted leave, Manjarrez-Padilla has
not filed a supplemental brief.


     We conclude the issue raised in the Anders brief is meritless,
because the plea agreement did not provide for a specific sentence, but
rather set forth the parties' stipulation that under no circumstances would
Manjarrez-Padilla receive a sentence less than 84 months.                    In accordance
with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed the record
to look for any nonfrivolous issues.                 In light of the Supreme Court's
December 1995 decision in United States v. Bailey, 116 S. Ct. 501 (1995),
we conclude such an issue is presented.


     In Bailey, the Supreme Court held that a section 924(c) conviction
for "use" of a firearm during and in relation to a drug trafficking offense
requires proof of "active employment of the firearm."                  Id. at 506.   Because
the district court has not had an opportunity to consider the effect of
Bailey on Manjarrez-Padilla's section 924(c) conviction, we remand so the
district court may do so.          Finally, we have found no other nonfrivolous
issues.


GALINDO


     Galindo       pleaded    guilty     to    conspiracy   to   distribute      marijuana,
cocaine, and methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
846, and criminal forfeiture, in violation of 21 U.S.C. § 853.                            At
sentencing,    Galindo       objected    to    the   probation    officer's     failure   to
recommend     an    additional      one-level        reduction     for      acceptance    of
responsibility      under     U.S.S.G.    §     3E1.1(b)(2),     and    a   mitigating-role
reduction under U.S.S.G. § 3B1.2.              The court




                                               -3-
overruled Galindo's objections, adopted the PSR, and sentenced Galindo to
151 months imprisonment and five years supervised release, and ordered him
to pay a $2,000 fine.     On appeal, Galindo argues that the district court
erred by denying him an additional point for acceptance of responsibility,
and by denying him a mitigating-role reduction based solely on a dismissed
firearm count.


    The Guidelines permit a district court to reduce a defendant's offense
level by two levels "[i]f the defendant clearly demonstrates acceptance of
responsibility for his offense." U.S.S.G. § 3E1.1(a).        Section 3E1.1(b)(2)
permits a further one- level reduction when a defendant qualifies for the
two-level reduction under section 3E1.1(a), the defendant's offense level
is 16 or greater, and "the defendant has assisted authorities in the
investigation or prosecution of his own misconduct by . . . timely
notifying authorities of his intention to enter a plea of guilty, thereby
permitting the government to avoid preparing for trial and permitting the
court to allocate its resources efficiently."       Here, Galindo did not plead
guilty until the eve of trial, thus forcing the government to expend
significant time and expense in preparing for trial.            We disagree with
Galindo that his plea was timely because it was entered as soon as the
district court ruled on his motion to dismiss one count of the indictment.
See United States v. Narramore, 36 F.3d 845, 846 (9th Cir. 1994) (no
entitlement to § 3E1.1(b)(2) reduction where defendant entered guilty plea
after district court ruled on motion to dismiss indictment "on the eve of
trial," and government had prepared for trial); United States v. McQuay,
7 F.3d 800, 803 (8th Cir. 1993).           Accordingly, we find no error in the
denial of the additional point.       See United States v. Thompson, 60 F.3d
514, 517 (8th Cir. 1995) (no clear error in denial of § 3E1.1(b)(2)
reduction where defendant did not timely notify government of intent to
plead   guilty   and   government   "had    essentially   already   completed   its
preparations for trial").




                                       -4-
        Section 3B1.2 as a whole permits "adjustment for a defendant who
plays a part in committing the offense that makes him substantially less
culpable than the average participant."                U.S.S.G. § 3B1.2, comment.
(backg'd.).    A sentencing court must consider the defendant's role in the
entire conspiracy.       See United States v. Westerman, 973 F.2d 1422, 1427-28
(8th Cir. 1992).


        We reject Galindo's assertion that the district court could not
consider Galindo's relevant conduct.           See United States v. Lucht, 18 F.3d
541, 556 (8th Cir.) (defendant's role in offense is based on all relevant
conduct, not solely on act of conviction), cert. denied, 115 S. Ct. 363
(1994).    Moreover, the record shows that Galindo was an active participant
in   the    conspiracy    which   involved     a   significant   quantity   of    drugs.
Accordingly, we find no error in the denial of the mitigating-role
reduction.     See United States v. Abanatha, 999 F.2d 1246, 1250 (8th Cir.
1993)     (sentencing    court    properly    denied   §   3B1.2(b)   reduction    where
defendant was active participant in drug conspiracy), cert denied, 114 S.
Ct. 1549 (1994); United States v. Garvey, 905 F.2d 1144, 1146 (8th Cir.
1990) (per curiam) (district court can deny mitigating-role reduction based
solely on presence of significant amount of drugs).


        Thus, we affirm Galindo's sentence.         See United States v. Lublin, 981
F.2d 367, 370 (8th Cir. 1992) (affirming denial of Chapter 3 reduction on
other ground "clearly supported" by the record); cf. Williams v. United
States, 503 U.S. 193, 203 (1992) (remand required when district court
misapplies Guidelines, unless reviewing court concludes on basis of whole
record that error was harmless).




                                             -5-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -6-